UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1298


NATHAN ANDREW GROVES; JOEL STROUD,

                Plaintiffs – Appellants,

          v.

DARLINGTON SOUTH CAROLINA, THE CITY OF,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-00402-TLW)


Submitted:   November 9, 2011              Decided:   December 8, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel F. Stroud, JOEL F. STROUD, Chesterfield, South Carolina,
for Appellants. J. Scott Kozacki, WILLCOX, BUYCK & WILLIAMS,
P.A., Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          The Appellants, Nathan Andrew Groves and Joel Flake

Stroud,   appeal        the    district       court’s   order    adopting    the

recommendation     of    the   magistrate       judge   and   granting   summary

judgment in favor of the Appellee and rendering the Appellee’s

pending motions moot, and the magistrate judge’s order denying

the Appellants’ motion to transfer the case to another division

of the district court.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

and magistrate judge’s orders.                We also deny the Appellants’

motion to expedite the decision as moot.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          2